TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00675-CV


                                      Jason Hodge, Appellant

                                                  v.

Amanda Carter, Independent Administrator of the Estate of Quinton Hodge, Jr., a/k/a J. Q.
                 Hodge, Jr., Deceased, and Blue Bull, LLC, Appellees



                     FROM THE 335TH DISTRICT COURT OF LEE COUNTY,
         NO. 16,588, THE HONORABLE REVA TOWSLEE-CORBETT, JUDGE PRESIDING



                  ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant Jason Hodge has filed an unopposed motion to abate the appeal pending

the parties’ agreed mediation of the dispute. We abate this appeal to allow the parties to conduct the

scheduled mediation. See Tex. R. App. P. 2 (appellate court may suspend rule’s operation in

particular case and order different procedure). The parties shall submit either a joint status report

concerning the status of settlement negotiations or a motion to reinstate on or before May 9, 2022.

The appeal will remain abated until further order of this Court.

               It is so ordered on March 10, 2022.



Before Justices Goodwin, Baker, and Triana

Abated

Filed: March 10, 2022